

114 S2218 IS: Trade Adjustment Assistance For Workers Reauthorization Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2218IN THE SENATE OF THE UNITED STATESJune 24, 2021Ms. Stabenow (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo expand the trade adjustment assistance for workers program, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Trade Adjustment Assistance For Workers Reauthorization Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Trade adjustment assistance programSubtitle A—Petitions and DeterminationsSec. 101. Filing petitions.Sec. 102. Group eligibility requirements.Sec. 103. Eligibility of staffed workers and teleworkers.Sec. 104. Application of determinations of eligibility to workers employed by successors-in-interest.Sec. 105. Notifications to political subdivisions of certain certifications.Sec. 106. Pilot program for expanded eligibility.Sec. 107. Provision of benefit information to workers.Subtitle B—Program BenefitsSec. 111. Modification of qualifying requirements for workers.Sec. 112. Modifications to trade readjustment allowances.Sec. 113. Automatic extension of trade readjustment allowances.Sec. 114. Employment and case management services.Sec. 115. Training for workers.Subtitle C—Other MattersSec. 121. Agreements with States.Sec. 122. Eligibility criteria for reemployment trade adjustment assistance.Sec. 123. Subpoena power.Sec. 124. Data collection with respect to training.Subtitle D—General ProvisionsSec. 131. Extension of trade adjustment assistance program.Sec. 132. Applicability of trade adjustment assistance provisions.Sec. 133. Sense of Congress.TITLE II—Amendments to Worker Adjustment and Retraining Notification ActSec. 201. Worker Adjustment and Retraining Notification Act.TITLE III—Health care tax creditSec. 301. Permanent credit for health insurance costs.ITrade adjustment assistance programAPetitions and Determinations101.Filing petitionsSection 221(a)(1) of the Trade Act of 1974 (19 U.S.C. 2271(a)(1)) is amended—(1)by amending subparagraph (A) to read as follows:(A)One or more workers in the group of workers.; and (2)in subparagraph (C)—(A)by striking or a State dislocated worker unit and inserting a State dislocated worker unit; and(B)by adding at the end before the period the following: , or workforce intermediaries, including labor-management organizations that carry out re-employment and training services. 102.Group eligibility requirements(a)In generalSection 222(a)(2) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)) is amended—(1)in subparagraph (A)—(A)in clause (i), by inserting or failed to increase after absolutely; and(B)in clause (iii)—(i)by striking to the decline and inserting to any decline or absence of increase; and(ii)by striking or at the end;(2)in subparagraph (B)(ii), by striking the period at the end and inserting ; or; and(3)by adding at the end the following: (C)(i)the sales or production, or both, of such firm have decreased;(ii)(I)exports of articles produced or services supplied by such workers’ firm have decreased; or(II)imports of articles or services necessary for the production of articles or services supplied by such firm have decreased; and (iii)the decrease in exports or imports described in clause (ii) contributed to such workers’ separation or threat of separation and to the decline in the sales or production of such firm.. (b)RepealSection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended—(1)in subsections (a) and (b), by striking importantly each place it appears; and(2)in subsection (c)—(A)by striking paragraph (1); and(B)by redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively. 103.Eligibility of staffed workers and teleworkersSection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended by adding at the end the following:(f)Treatment of staffed workers and teleworkers(1)In generalFor purposes of subsection (a), workers in a firm include staffed workers and teleworkers.(2)DefinitionsIn this subsection:(A)Staffed workerThe term staffed worker means a worker who performs work under the operational control of a firm that is the subject of a petition filed under section 221, even if the worker is directly employed by another firm.(B)TeleworkerThe term teleworker means a worker who works remotely but who reports to the location listed for a firm in a petition filed under section 221..104.Application of determinations of eligibility to workers employed by successors-in-interestSection 223 of the Trade Act of 1974 (19 U.S.C. 2273) is further amended by adding at the end the following:(f)Treatment of workers of successors-in-InterestIf the Secretary certifies a group of workers of a firm as eligible to apply for adjustment assistance under this chapter, a worker of a successor-in-interest to that firm shall be covered by the certification to the same extent as a worker of that firm..105.Notifications to political subdivisions of certain certificationsSection 223 of the Trade Act of 1974 (19 U.S.C. 2273), as amended by section 104, is further amended by adding at the end the following:(g)Notifications to political subdivisions of certain certifications(1)Notification to Secretary of CommerceUpon issuing a certification or certifications of eligibility under subsection (a) pursuant to one or more petitions filed under section 221 covering more than 1,000 workers within a political subdivision during a calendar year, the Secretary shall notify the Secretary of Commerce. (2)Notification to political subdivisionsUpon receiving a notification under paragraph (1) with respect to a political subdivision, the Secretary of Commerce, acting through the Assistant Secretary of Commerce for Economic Development, shall—(A)notify the political subdivision of economic assistance grants, loans, and other financial assistance available from the Economic Development Administration; and(B)if the political subdivision applies for any such assistance and meets the requirements for receiving the assistance, provide the political subdivision with priority for receiving that assistance..106.Pilot program for expanded eligibilitySection 223 of the Trade Act of 1974 (19 U.S.C. 2273), as amended by section 105, is further amended by adding at the end the following:(h)Pilot program for expanded eligibility(1)In generalThe Secretary of Labor may establish a pilot program under which the Secretary may certify under subsection (a) as eligible to apply for adjustment assistance under this subchapter groups of workers who do not meet the eligibility requirements under section 222.(2)RequirementThe Secretary may not provide to workers covered by a certification of eligibility under paragraph (1) benefits that are reduced relative to the benefits received by other workers under this subchapter.(3)Notification to CongressBefore implementing the pilot program under paragraph (1), the Secretary shall submit to Congress a report that includes—(A)a detailed plan for the program; and(B)a justification for each requirement under section 222 to be waived under the program.(4)TerminationThe pilot program under paragraph (1) shall terminate at such time as the Secretary considers appropriate.(5)Report requiredNot later than 90 days after the termination under paragraph (4) of the pilot program under paragraph (1), the Secretary shall submit to Congress a report on the outcomes for the workers who participated in the program..107.Provision of benefit information to workersSection 225 of the Trade Act of 1974 (19 U.S.C. 2275) is amended—(1)in subsection (a), by inserting after the second sentence the following new sentence: The Secretary shall make every effort to provide such information and assistance to workers in their native language.; and(2)in subsection (b)—(A)by redesignating paragraph (2) as paragraph (3);(B)by inserting after paragraph (1) the following:(2)The Secretary shall provide a second notice to a worker described in paragraph (1) before the worker has exhausted all rights to any unemployment insurance to which the worker is entitled (other than additional compensation described in section 231(a)(3)(B) funded by a State and not reimbursed from Federal funds).;(C)in paragraph (3), as redesignated by subparagraph (A), by inserting print or digital before newspapers; and(D)by adding at the end the following:(4)For purposes of providing outreach regarding the benefits available under this chapter to workers covered by a certification made under this subchapter, the Secretary may take any necessary actions, including the following:(A)Collecting the email addresses and telephone numbers of such workers from the employers of such workers to provide outreach to such workers.(B)Partnering with the certified or recognized union, a community-based worker organization, or other duly authorized representatives of such workers.(C)Hiring peer support workers to perform outreach to other workers covered by that certification.(D)Using advertising methods and public information campaigns, including social media, in addition to notice published in print or digital newspapers under paragraph (3)..BProgram Benefits111.Modification of qualifying requirements for workers(a)In generalSection 231(a) of the Trade Act of 1974 (19 U.S.C. 2291(a)) is amended—(1)by striking paragraph (2);(2)by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively; and(3)in paragraph (4), as redesignated by paragraph (2), by striking paragraphs (1) and (2) each place it appears and inserting paragraph (1).(b)Conforming amendments(1)Weekly amountsSection 232 of the Trade Act of 1974 (19 U.S.C. 2292) is amended by striking section 231(a)(3)(B) each place it appears and inserting section 231(a)(2)(B).(2)LimitationsSection 233(a) of the Trade Act of 1974 (19 U.S.C. 2293(a)) is amended—(A)in paragraph (1), by striking section 231(a)(3)(A) and inserting section 231(a)(2)(A); and(B)in paragraph (2)—(i)by striking adversely affected employment and all that follows through (A) within and inserting adversely affected employment within;(ii)by striking , and and inserting a period; and(iii)by striking subparagraph (B).112.Modifications to trade readjustment allowances(a)Payment To complete trainingSection 233 of the Trade Act of 1974 (19 U.S.C. 2293) is amended—(1)in subsection (a)—(A)in paragraph (2), by inserting after 104-week period the following: (or, in the case of an adversely affected worker who requires a program of prerequisite education or remedial education (as described in section 236(a)(5)(D)) in order to complete training approved for the worker under section 236, the 130-week period);(B)in paragraph (3), by striking 65 additional weeks in the 78-week period and inserting 78 additional weeks in the 91-week period; and(C)in the flush text, by striking 78-week period and inserting 91-week period; and(2)by amending subsection (f) to read as follows:(f)Payment of trade readjustment allowances To complete trainingNotwithstanding any other provision of this section, in order to assist an adversely affected worker to complete training approved for the worker under section 236 that includes a program of prerequisite education or remedial education (as described in section 236(a)(5)(D)), and in accordance with regulations prescribed by the Secretary, payments may be made as trade readjustment allowances for up to 26 additional weeks in the 26-week period that follows the last week of entitlement to trade readjustment allowances otherwise payable under this chapter..(b)Payment to workers in on-the-Job training, customized training, or apprenticeship programsSection 233(d) of the Trade Act of 1974 (19 U.S.C. 2293(d)) is amended to read as follows:(d)Payment to workers in on-the-Job training, customized training, or apprenticeship programs(1)In generalExcept as provided in paragraph (2) and notwithstanding any other provision of this chapter, a trade readjustment allowance may be paid under this part to an adversely affected worker for any week during which the worker is receiving on-the-job training or customized training, or is participating in a registered apprenticeship program, under section 236.(2)Income limitationThe Secretary shall reduce the amount of the trade readjustment allowance otherwise payable to a worker under paragraph (1) to ensure that the sum of the income of the worker from the on-the-job training, customized training, or apprenticeship program described in that paragraph and the trade readjustment allowance paid to the worker under that paragraph does not exceed $55,000 during a year.(3)Adjustment of income limitation for inflation(A)In generalThe Secretary of Labor shall adjust the income limitation under paragraph (2) on October 1, 2021, and at the beginning of each fiscal year thereafter, to reflect the percentage (if any) of the increase in the average of the Consumer Price Index for the preceding 12-month period compared to the Consumer Price Index for fiscal year 2020.(B)Special rules for calculation of adjustmentIn making an adjustment under subparagraph (A), the Secretary—(i)shall round the amount of any increase in the Consumer Price Index to the nearest dollar; and(ii)may ignore any such increase of less than 1 percent.(C)Consumer Price Index definedFor purposes of this paragraph, the term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..113.Automatic extension of trade readjustment allowances(a)In generalPart I of subchapter B of chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2291 et seq.) is amended by inserting after section 233 the following new section:233A.Automatic extension of trade readjustment allowances(a)In generalNotwithstanding the limitations under section 233(a), the Secretary shall extend the period during which trade readjustment allowances are payable to an adversely affected worker who completes training approved under section 236 by the Secretary during a period of heightened unemployment with respect to the State in which the worker seeks benefits, for the shorter of—(1)the 26-week period beginning on the date of completion of such training; or(2)the period ending on the date on which the adversely affected worker secures employment.(b)Job search requiredA worker shall be eligible for an extension under subsection (a) only if the worker is complying with the job search requirements associated with unemployment insurance in the applicable State.(c)Period of heightened unemployment definedIn this section, the term period of heightened unemployment with respect to a State means a 90-day period during which, in the determination of the Secretary, either of the following average rates equals or exceeds 5.5 percent:(1)The average rate of total unemployment in the State (seasonally adjusted) for the period consisting of the most recent 90 days for which data for all States are published before the close of such period.(2)The average rate of total unemployment in all States (seasonally adjusted) for the period consisting of the most recent 90 days for which data for all States are published before the close of such period..(b)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 233 the following:Sec. 233A. Automatic extension of trade readjustment allowances..114.Employment and case management services Section 235 of the Trade Act of 1974 (19 U.S.C. 2295) is amended—(1)in paragraph (3)—(A)by inserting after regional areas the following: (including information about registered apprenticeship programs, on-the-job training opportunities, and other work-based learning opportunities); and(B)by inserting after suitable training the following: , information regarding the track record of a training provider’s ability to successfully place participants into suitable employment; (2)by redesignating paragraph (8) as paragraph (9); and(3)by inserting after paragraph (7) the following:(8)Information related to direct job placement, including facilitating the extent to which employers within the community commit to employing workers who would benefit from the employment and case management services under this section..115.Training for workersSection 236 of the Trade Act of 1974 (19 U.S.C. 2296) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking subparagraph (A); (ii)by redesignating subparagraphs (B) through (F) as subparagraphs (A) through (E), respectively; and(iii)in subparagraph (C), as redesignated by clause (ii), by inserting , with a demonstrated ability to place participants into employment before the comma at the end; (B)in paragraph (2)(A)—(i)by striking shall not exceed $450,000,000 and inserting the following: “shall not exceed—(i)$450,000,000;(ii)by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(ii)$1,000,000,000 for each of fiscal years 2022 through 2028.;(C)by striking paragraph (3);(D)by redesignating paragraphs (4) through (11) as paragraphs (3) through (10), respectively; (E)in subparagraph (E) of paragraph (4), as redesignated by subparagraph (D), by inserting , including a pre-apprenticeship program, after coursework; (F)in subparagraph (B) of paragraph (8), as so redesignated—(i)in clause (i), by striking paragraph (1)(E) and inserting paragraph (1)(D); and(ii)in clause (ii), by striking paragraph (1)(F) and inserting paragraph (1)(E); and(G)in paragraph (9), as so redesignated—(i)in subparagraph (A), by striking paragraph (5)(A)(i) and inserting paragraph (4)(A)(i); and(ii)in subparagraph (B), by striking paragraph (5)(A)(ii) and inserting paragraph (4)(A)(ii);(2)in subsection (c)(3)(B), by striking , but may not exceed 104 weeks in any case; (3)by striking subsection (e);(4)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively; and(5)by adding at the end the following:(g)Reimbursement for out-of-Pocket training expensesIf the Secretary approves training for a worker under paragraph (1) of subsection (a), the Secretary may reimburse the worker for out-of-pocket expenses relating to training programs described in paragraph (4) of that subsection that were incurred by the worker on and after the date of the worker's total or partial separation and before the date on which the certification of eligibility under section 222 that covers the worker is issued.(h)Pre-Apprenticeship definedFor purposes of subsection (a)(4)(D), the term pre-apprenticeship, with respect to a program, means an initiative or set of strategies that is designed to prepare individuals to enter and succeed in an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.)..COther Matters121.Agreements with States(a)CoordinationSection 239(f) of the Trade Act of 1974 (19 U.S.C. 2311(f)) is amended—(1)by striking (f) Any agreement and inserting the following:(f)(1)Any agreement; and(2)by adding at the end the following:(2)Each cooperating State agency shall arrange for training programs to be carried out by entities that—(A)have a proven track record in achieving a satisfactory rate of completion and placement in jobs that provides a living wage, basic benefits that increase economic security, and develop the skills, networks, and experiences necessary to advance along a career path;(B)work to assist workers from underserved communities to establish a work history, demonstrate success in the workplace, and develop the skills that lead to entry into and retention in unsubsidized employment;(C)facilitate joint cooperation between representatives of workers, employers, and communities, especially in underserved rural and urban regions, to ensure a fair and engaging workplace that balances the priorities and well-being of workers with the needs of businesses; and(D)have a proven track record in adequately serving individuals who face the greatest barriers to employment, including people with low incomes, people of color, immigrants, and formerly incarcerated individuals.(3)Each cooperating State agency shall seek, including through agreements and training programs described in this subsection, to ensure the reemployment of adversely affected workers upon completion of training as described in section 236..(b)Administration(1)In generalSection 239(g) of the Trade Act of 1974 (19 U.S.C. 2311(g)) is amended—(A)by redesignating—(i)paragraphs (1) through (4) as paragraphs (3) through (6), respectively; and(ii)paragraph (5) as paragraph (8);(B)by inserting before paragraph (3), as redesignated by subparagraph (A), the following:(1)review each layoff of more than 5 workers in a firm to determine whether trade played a role in the layoff and whether workers in such firm are potentially eligible to receive benefits under this chapter,(2)perform outreach to firms to facilitate and assist with filing petitions under section 221 and collecting necessary supporting information,;(C)in paragraph (3), as so redesignated, by striking who applies for unemployment insurance of and inserting identified under paragraph (1) of unemployment insurance benefits and; (D)in paragraph (4), as so redesignated, by inserting and assist with after facilitate;(E)in paragraph (6), as so redesignated, by striking and at the end; (F)by inserting after paragraph (6), as so redesignated, the following:(7)perform outreach to workers from underserved communities and to firms that employ a majority or a substantial percentage of workers from underserved communities and develop a plan, in consultation with the Secretary, for addressing common barriers to receiving services that such workers have faced,;(G)in paragraph (8), as so redesignated, by striking funds provided to carry out this chapter are insufficient to make such services available, make arrangements to make such services available through other Federal programs. and inserting support services are needed beyond what may be provided under this chapter, make arrangements to coordinate such services available through other Federal programs;; and(H)by adding at the end the following:(9)develop a strategy to engage with local workforce development institutions, including local community colleges and other educational institutions, and(10)develop a comprehensive strategy to provide agency staffing to support the requirements of paragraphs (1) through (9)..(2)Limitations on administrative expenses and employment and case management servicesSection 235A of the Trade Act of 1974 (19 U.S.C. 2295a) is amended—(A)by striking Of the funds and inserting (a) In general.—Of the funds; and(B)by adding at the end the following:(b)ClarificationActivities described in paragraphs (1) through (9) of section 239(g) shall not be considered to be activities relating to the administration of the trade adjustment assistance for workers program for purposes of the limitation on administrative expenses under subsection (a)(1)..(c)Performance measuresSection 239(j)(2) of the Trade Act of 1974 (19 U.S.C. 2311(j)(2)) is amended—(1)by amending subparagraph (B) to read as follows:(B)Additional indicators and analyticsThe Secretary and a cooperating State or cooperating State agency—(i)shall conduct a comparative analysis between the median earnings of workers described in subparagraph (A)(i)(I) and the distributions of earnings across the workforce in the affected economic region; and(ii)may agree upon additional indicators of performance for the trade adjustment assistance program under this chapter, as appropriate.; and(2)by adding at the end the following:(C)DashboardThe Secretary shall require each cooperating State and cooperating State agency to perform workforce analytics for the purpose of creating a dashboard that includes different measures of job quality for reemployment and training activities provided under this chapter..(d)StaffingSection 239 of the Trade Act of 1974 (19 U.S.C. 2311) is amended by striking subsection (k) and inserting the following: (k)StaffingAn agreement entered into under this section shall provide that the cooperating State or cooperating State agency shall require that any individual engaged in functions to carry out the trade adjustment assistance program under this chapter shall be a State employee covered by a merit system of personnel administration..122.Eligibility criteria for reemployment trade adjustment assistance(a)In generalSection 246(a) of the Trade Act of 1974 (19 U.S.C. 2318(a)) is amended—(1)in paragraph (3)(B)(ii), by striking $50,000 and inserting $55,000; (2)in paragraph (4)(A), by striking the earlier of and all that follows and inserting the date on which the worker obtains reemployment described in paragraph (3)(B).; and(3)by adding at the end the following: (8)Adjustment of salary limitation and total amount of payments for inflation(A)In generalThe Secretary of Labor shall adjust the salary limitation under paragraph (3)(B)(ii) and the amount under paragraph (5)(B)(i) on October 1, 2021, and at the beginning of each fiscal year thereafter, to reflect the percentage (if any) of the increase in the average of the Consumer Price Index for the preceding 12-month period compared to the Consumer Price Index for fiscal year 2020.(B)Special rules for calculation of adjustmentIn making an adjustment under subparagraph (A), the Secretary—(i)shall round the amount of any increase in the Consumer Price Index to the nearest dollar; and(ii)may ignore any such increase of less than 1 percent.(C)Consumer Price Index definedFor purposes of this paragraph, the term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..(b)Pilot program for expanded eligibilitySection 246 of the Trade Act of 1974 (19 U.S.C. 2318) is amended by adding at the end the following:(c)Pilot program for expanded eligibility(1)In generalThe Secretary may establish a pilot program under which the Secretary may provide benefits under paragraph (2) of subsection (a) to workers younger than 50 years of age who otherwise meet the eligibility requirements set forth in paragraph (3) of that subsection.(2)RequirementThe Secretary may not provide to workers under paragraph (1) benefits that are reduced relative to the benefits received by other workers under this section.(3)Notification to CongressBefore implementing the pilot program under paragraph (1), the Secretary shall submit to Congress a report that includes a detailed plan for the program.(4)TerminationThe pilot program under paragraph (1) shall terminate at such time as the Secretary considers appropriate.(5)Report requiredNot later than 90 days after the termination under paragraph (4) of the pilot program under paragraph (1), the Secretary shall submit to Congress a report on the outcomes for the workers who participated in the program..123.Subpoena powerSection 249 of the Trade Act of 1974 (19 U.S.C. 2321) is amended—(1)in subsection (a), by adding at the end the following: That authority includes the authority of States to require, by subpoena, a firm to provide information on workers employed by, or totally or partially separated from, the firm that is necessary to make a determination under this chapter or to provide outreach to workers, including the names and address of workers.; and(2)by adding at the end the following:(c)Enforcement of subpoenas by StatesA State may enforce compliance with a subpoena issued under subsection (a)—(1)as provided for under State law; and(2)by petitioning an appropriate United States district court for an order requiring compliance with the subpoena..124.Data collection with respect to trainingSection 249B of the Trade Act of 1974 (19 U.S.C. 2323) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (B), by adding at the end before the period the following: , and the relevant demographic information (including race, ethnicity, gender, income level, and age) regarding such workers; (ii)in subparagraph (C)—(I)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively; and(II)by inserting before clause (ii), as so redesignated, the following:(i)the country or countries in which increased imports, shifts in production, and other bases of eligibilities under section 222 originated; ;(B)in paragraph (4)(B), by inserting training provider, after age,; and(C)by adding at the end the following:(7)Data on individual petitions(A)In generalThe following information with respect to each petition filed under this chapter:(i)The petition number.(ii)The names of the petitioner, firm, and certified or recognized union or other duly authorized representatives of the group of workers.(iii)The names of the city and State in which the firm is located.(iv)A description of the articles produced or services supplied by the firm.(v)The classification of the firm under the North American Industry Classification System or the Standard Industrial Classification.(vi)The relevant demographic information (including race, ethnicity, gender, income level, and age) regarding the workers.(vii)The determination of the Secretary to certify or deny the petition, including the basis for the determination.(viii)If the petition was certified—(I)the country or countries in which increased imports, shifts in production, or other bases of eligibilities under section 222 originated; and(II)the number of workers covered by the petition, the number of workers who received benefits, and the median earnings of workers upon completion of training or receiving other benefits under this chapter.(B)FormatThe data collected and reported under this paragraph shall be made available to the public, in a searchable format by each type of information required by clauses (i) through (vii), with an option to receive search results in an electronic spreadsheet format.; and (2)in subsection (d)—(A)in paragraph (2), by striking ; and and inserting a semicolon;(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following:(3)information on compliance with section 239(g) and on the Secretary’s efforts to identify best practices and support the development of proactive outreach programs in each State; and.DGeneral Provisions131.Extension of trade adjustment assistance program(a)Repeal of termination provision(1)In generalSection 285 of the Trade Act of 1974 (19 U.S.C. 2271 note) is repealed.(2)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by striking the item relating to section 285.(b)Repeal of snapback provisionSection 406 of the Trade Adjustment Assistance Reauthorization Act of 2015 (Public Law 114–27; 129 Stat. 379) is repealed.(c)Reemployment trade adjustment assistanceSection 246(b)(1) of the Trade Act of 1974 (19 U.S.C. 2318(b)(1)) is amended by striking June 30, 2021 and inserting September 30, 2028.(d)Authorizations of appropriations(1)Trade adjustment assistance for workersSection 245(a) of the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking June 30, 2021 and inserting September 30, 2028.(2)Trade adjustment assistance for firmsSection 255(a) of the Trade Act of 1974 (19 U.S.C. 2345(a)) is amended by striking 2021 and inserting 2028.132.Applicability of trade adjustment assistance provisions(a)Workers certified before date of enactment(1)In generalExcept as provided in paragraphs (2) and (3), a worker certified as eligible for adjustment assistance under section 222 of the Trade Act of 1974 before the date of the enactment of this Act shall be eligible, on and after such date of enactment, to receive benefits only under the provisions of chapter 2 of title II of the Trade Act of 1974, as in effect on such date of enactment, or as such provisions may be amended after such date of enactment.(2)Computation of maximum benefitsBenefits received by a worker described in paragraph (1) under chapter 2 of title II of the Trade Act of 1974 before the date of the enactment of this Act shall be included in any determination of the maximum benefits for which the worker is eligible under the provisions of chapter 2 of title II of the Trade Act of 1974, as in effect on the date of the enactment of this Act, or as such provisions may be amended after such date of enactment.(3)Authority to make adjustments to benefitsNotwithstanding any provision of chapter 2 of title II of the Trade Act of 1974, for the 90-day period beginning on the date of the enactment of this Act, the Secretary is authorized to make any adjustments to benefits to workers described in paragraph (1) that the Secretary determines to be necessary and appropriate in applying and administering the provisions of such chapter 2, as in effect on the date of the enactment of this Act, or as such provisions may be amended after such date of enactment, in a manner that ensures parity of treatment between the benefits of such workers and the benefits of workers certified after such date of enactment.(b)Workers not certified pursuant to certain petitions filed before date of enactment(1)Certifications of workers not certified before date of enactment(A)Criteria if a determination has not been madeIf, as of the date of the enactment of this Act, the Secretary of Labor has not made a determination with respect to whether to certify a group of workers as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 pursuant to a petition described in subparagraph (C), the Secretary shall make that determination based on the requirements of section 222 of the Trade Act of 1974, as in effect on such date of enactment. (B)Reconsideration of denials of certificationsIf, before the date of the enactment of this Act, the Secretary made a determination not to certify a group of workers as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 pursuant to a petition described in subparagraph (C), the Secretary shall—(i)reconsider that determination; and(ii)if the group of workers meets the requirements of section 222 of the Trade Act of 1974, as in effect on such date of enactment, certify the group of workers as eligible to apply for adjustment assistance.(C)Petition describedA petition described in this subparagraph is a petition for a certification of eligibility for a group of workers filed under section 221 of the Trade Act of 1974 on or after January 1, 2021, and before the date of the enactment of this Act.(2)Eligibility for benefits(A)In generalExcept as provided in subparagraph (B), a worker certified as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 pursuant to a petition described in paragraph (1)(C) shall be eligible, on and after the date of the enactment of this Act, to receive benefits only under the provisions of chapter 2 of title II of the Trade Act of 1974, as in effect on such date of enactment, or as such provisions may be amended after such date of enactment.(B)Computation of maximum benefitsBenefits received by a worker described in paragraph (1) under chapter 2 of title II of the Trade Act of 1974 before the date of the enactment of this Act shall be included in any determination of the maximum benefits for which the worker is eligible under the provisions of chapter 2 of title II of the Trade Act of 1974, as in effect on the date of the enactment of this Act, or as such provisions may be amended after such date of enactment. 133.Sense of CongressIt is the sense of Congress that, in administering the trade adjustment assistance program under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.), a State should—(1)prioritize providing training that leads to employment outcomes that replace 100 percent of an adversely affected worker’s wages; and(2)steer workers toward training that leads to a livable wage and sustainable employment. IIAmendments to Worker Adjustment and Retraining Notification Act201.Worker Adjustment and Retraining Notification Act(a)Availability of trade adjustment assistanceSection 3(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(a)) is amended—(1)in the first sentence—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; and(B)by striking An employer and inserting (1) An employer;(2)in the second sentence, by striking If there and inserting the following:(2)If there; and(3)by adding at the end the following:(3)If the plant closing or mass layoff involved is caused by conditions described in section 222(a)(2) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)), then, in serving notice under paragraph (1)(A), the employer shall include in the notice information on the availability of adjustment assistance under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.) for eligible workers..(b)Notice requirements relating to shifts in productionSection 3 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102) is amended—(1)in subsection (d), by striking (2) or (3) and inserting (4)(A) or (5); and(2)by adding at the end the following:(e)Statement relating to shifts in production of articles or supply of services(1)If the plant closing or mass layoff involved is caused by conditions described in section 222(a)(2)(B) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)(B)), then, in serving notice under subsection (a), the employer shall include in the notice a statement that the closing or layoff was so caused.(2)Each State that receives a notice under subsection (a) that includes a statement described in paragraph (1) shall notify the Secretary of that receipt, immediately file a petition under subsection (a)(1) of section 221 of the Trade Act of 1974 (19 U.S.C. 2271) on behalf of that group of workers, and act as the petitioner for that petition under this chapter. (3)If the Secretary receives a petition under paragraph (2) regarding a plant closing or mass layoff affecting a group of workers, the Secretary shall—(A)immediately initiate an investigation under subsection (a)(3) of that section 221; (B)immediately waive the requirements for a hearing under subsection (b) of that section 221; and(C)unless the Secretary issues a determination that includes substantial evidence that the petition has not met the requirements of paragraph (1) or (2)(B) of section 222(a) of the Trade Act of 1974 (19 U.S.C. 2272(a)) within 20 days after receipt of the petition—(i)certify the group of workers under section 222 of that Act (19 U.S.C. 2272); or(ii)be considered to have issued such certification on the 21st day after receipt of the petition. (4)Even after the Secretary issues such a certification for a group of workers at a firm under paragraph (3)(C), the Secretary may conduct an investigation under subsection (a)(3) of that section 221 to identify additional groups of workers who may be eligible for benefits under this chapter.(f)Notification of downstream producers and suppliersOn certification of a group of workers as described in subsection (e)(3)(C), the Secretary, in conjunction with the State in which the site of employment involved is located, shall—(1)endeavor to identify downstream producers and suppliers as defined in section 222(c) of the Trade Act of 1974 (19 U.S.C. 2272(c)) that are potentially impacted by the plant closing or mass layoff involved; (2)provide to such producers and suppliers—(A)concerning benefits available under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.), a description of the benefits, of the means for filing a petition and applying for such benefits, and of the availability of assistance in filing the petition; and(B)concerning benefits available under chapter 3 of that title (19 U.S.C. 2341 et seq.), the description specified in subparagraph (A); and (3)direct the producers and suppliers to provide to their workers the description specified in paragraph (2)(A), concerning benefits described in paragraph (2)(A).(g)State transmittal of noticesEach State that receives 1 or more notices described in subsection (a)(2) during a calendar quarter shall, not later than 10 days after the end of the quarter, transmit the notices to the Secretary..(c)Administrative enforcement and databaseSection 5 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2104) is amended—(1)by redesignating subsection (b) as subsection (d); and(2)by inserting after subsection (a) the following:(b)Administrative enforcement(1)The Secretary may impose a fine on any employer who orders a plant closing or mass layoff in violation of section 3.(2)The Secretary shall deposit the fines in an account. Funds in the account shall be available to States, without appropriation, for an activity authorized under subchapter B of chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2291 et seq.).(c)Database(1)In generalThe Secretary shall establish and maintain a database, available to the public, of notices served under section 3(a).(2)FeaturesIn carrying out paragraph (1), the Secretary shall ensure that all such notices are accessible and searchable by including in the database—(A)a link to the notices, or files containing the notices in portable document format; and(B)an interactive map and search tool that is capable of—(i)sorting the notices, by date and region of the plant closings and mass layoffs described in the notices; and(ii)enabling the user to locate plant closings and mass layoffs of various sizes, in terms of numbers of employees affected.(3)Other information(A)In generalThe Secretary shall ensure that the database includes, for each such notice, information on the political subdivision, county, and local area where the plant closing or mass layoff takes place, the number of affected workers, the date of the notice, the date of the beginning of the plant closing or mass layoff, and the North American Industry Classification System code for the affected industry.(B)DefinitionIn this paragraph, the term local area has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).. (d)Report on plant closings and mass layoffsThe Worker Adjustment and Retraining Notification Act is amended by inserting after section 10 (29 U.S.C. 2109) the following:10A.Report on plant closings and mass layoffsThe Secretary shall annually prepare, submit to Congress, and make available to the public, a report that specifies, for the year involved—(1)the number of plant closings and mass layoffs that occurred, for which employers were subject to the notification requirements of section 3; and(2)the number of such plant closings and mass layoffs for which employers met the requirements..(e)Conforming amendments(1)Worker adjustment and retraining notification actSections 8(a) and 11 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2107(a), 2101 note) are amended by striking of Labor. (2)Trade act of 1974Section 223(a) of the Trade Act of 1974 (19 U.S.C. 2273(a)) is amended by inserting (except as provided in section 3(e)(3)(C) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(e)(3)(C))) after 40 days. IIIHealth care tax credit301.Permanent credit for health insurance costs(a)In generalSubparagraph (B) of section 35(b)(1) of the Internal Revenue Code of 1986 is amended by striking , and before January 1, 2022.(b)Increase in credit percentageSubsection (a) of section 35 of the Internal Revenue Code of 1986 is amended by striking 72.5 percent and inserting 80 percent.(c)Conforming amendmentsSubsections (b) and (e)(1) of section 7527 of the Internal Revenue Code of 1986 are each amended by striking 72.5 percent and inserting 80 percent.(d)Effective dateThe amendments made by this section shall apply to coverage months beginning after December 31, 2021.